Citation Nr: 1606263	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected PTSD or as secondary to medications for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to December 1973, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2009, the Veteran requested a Board hearing.  In May 2014, the Veteran received notification that a hearing was scheduled for June 5, 2014, but he did not appear at the hearing and did not offer good cause for his absence or request the hearing to be rescheduled.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704  (2015).


FINDINGS OF FACT

1.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, was caused or aggravated by his service-connected PTSD, or was the result of his presumed herbicide exposure therein.

2.  The Veteran is not shown to have a current disability manifested by urinary frequency.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


2.  The criteria for service connection for urinary frequency have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  As noted in the introduction, the Veteran was scheduled to testify at a hearing before the Board, but did not appear and failed to provide good cause for his absence.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Any veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  However, neither hypertension nor urinary frequency have been presumptively associated with herbicide exposure.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Hypertension

The Veteran filed a service connection claim for hypertension in August 2007, which was denied by March 2008 and July 2008 rating decisions.  The Veteran believes that his hypertension is secondary to his service-connected PTSD, which was granted service connection by a February 1999 rating decision.  At his VA examination in 2014, he suggested that hypertension had been diagnosed in service while he was in Vietnam in approximately 1970.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

Hypertension is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e).

The Veterans STRs show he had normal blood pressure readings at his entrance and separation examinations.  On his medical history survey completed in conjunction with his separation physical the Veteran indicated that he did not know if he had high or low blood pressure, but as noted above high blood pressure was not shown on the physical examination (108/76).  His blood pressure was 106/78 in July 1973. At a VA examination following service in February 1974, the Veteran's blood pressure was 110/70, and there was no suggestion of hypertension. 

The first evidence of hypertension having been diagnosed does not appear until October 1996, approximately twenty-three years after his separation from service.  As such, the record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary and instead argues his hypertension is due to his service-connected PTSD.  There is also no medical evidence linking the Veteran's current hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his hypertension and his military service.  See Shedden supra.

The Veteran was afforded a VA examination for his hypertension in August 2014.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected PTSD.  The examiner reported that she had no knowledge of hypertension being caused by PTSD or the medications the Veteran was using to treat his PTSD.  The examiner also opined that the Veteran's hypertension was not aggravated by his service-connected PTSD finding no evidence to suggest aggravation had occurred.

After weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his hypertension was caused by his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether his diagnosed PTSD caused or aggravated his hypertension.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as hypertension or psychiatric disorders such as PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.

Urinary Frequency

The Veteran seeks service connection for urinary frequency, which was denied by March 2008 and July 2008 rating decisions.
      
The Veteran's STRs do not show any symptoms, complains, treatment, or diagnosis of urinary frequency.

The Veteran's medical treatment records likewise do not contain any symptoms, complaints, treatment, or diagnosis of urinary frequency.  In fact, the Veteran specifically denied (as documented in VA treatment records) having urinary frequency in September 2001, January 2002, July 2002, January 2003, November 2003, March 2004, July 2004, January 2005, July 2005, January 2006, July 2006, January 2007, July 2007, January2 008, July 2008, January 2009, July 2009, January 2010, December 2010, December 2011, August 2012, and January 2013.  

He likewise consistently denied experiencing nocturia on a number of occasions.

The Veteran was afforded a VA examination for his urinary frequency in August 2014.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner noted that the Veteran reported that he did not know his diagnosis, but reported nocturia symptoms.  The VA examiner did not offer an opinion regarding the Veteran's urinary frequency.  The Board finds that an opinion is not required as the Veteran's reports to the examiner are not consistent with the multiple reports over the last decade to his treating provider, in which he consistently denied urinary frequency and nocturia.  As such, the record does not contain evidence of a current urinary frequency disability.

The Board acknowledges the Veteran's competency to report experiencing urinary frequency, which he attributes to either his service-connected PTSD or to medications for his hypertension, but notes that he has not identified any chronic residuals from urinary frequency.  The Veteran has not submitted any evidence to establish that he has a chronic disability as a result of urinary frequency.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported urinary frequency; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no residuals of a chronic disability have been identified during the course of the Veteran's appeal.

Here, the Veteran specifically denied having any urinary frequency on multiple treatment visits over the previous decade.  In addition, the record contains no evidence of any current diagnosis of urinary frequency.  

At his 2014 VA examination, the Veteran was diagnosed with nocturia.  However, there is no suggestion, beyond the Veteran's fining a claim, in any of the records that such a condition was caused or aggravated by his service connected PTSD.  Additionally, service connection for hypertension has been denied.  As such, the criteria for service connection for nocturia have not been met. 

Accordingly, the Veteran's claim is denied.






ORDER

Service connection for hypertension is denied.

Service connection for a urinary disability to include urinary frequency and nocturia, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


